Citation Nr: 1032919	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-12 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for hypertension. 

2.	Entitlement to service connection for arthritis.

3.	Entitlement to service connection for cataracts, both eyes.

4.	Entitlement to service connection for gout.

5.	Entitlement to nonservice-connected pension benefits. 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran had Recognized Guerilla service from January 1945 to 
January 1946, and served in the Philippine Commonwealth Army in 
the service of the Armed Forces of the United States from June 
1946 to May 1949. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal      from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, denying entitlement to 
the benefits sought. 

A November 2008 hearing was held before a Decision Review Officer 
(DRO).                       In April 2010, the Veteran testified 
during a Travel Board hearing at the RO before the undersigned 
Veterans Law Judge; transcripts of both proceedings are of 
record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2009) requires that the DRO or Veterans Law 
Judge (VLJ) who chairs a hearing fulfill two duties to comply 
with the above the regulation. These duties consist of (1) the 
duty to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked. Here, 
during the hearings, the DRO and VLJ noted the basis of the prior 
determination and noted the elements of the claims that were 
lacking to substantiate the claims for benefits. In addition, the 
DRO and VLJ sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claims. 
Moreover, the Veteran has not asserted that VA failed to comply 
with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the 
conduct of the hearings. By contrast,              the hearings 
focused on the elements necessary to substantiate the claims and             
the Veteran, through his testimony, demonstrated that he had 
actual knowledge of the elements necessary to substantiate his 
claims for benefits. As such, the Board finds that, consistent 
with Bryant, the DRO and VLJ complied with the duties          
set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claims based on the current record.

In June 2010 , the Veteran provided additional evidence 
consisting of statements from private treating physicians, along 
with a waiver of RO initial consideration of this evidence. 38 
C.F.R. §§ 20.800, 20.1304(c) (2009).


FINDINGS OF FACT

1.	The claimed conditions of hypertension, arthritis, cataracts 
and gout were not incurred or aggravated during military service.

2.	The Veteran's service as a Recognized Guerilla, and thereafter 
in the Philippine Commonwealth Army in the service of the U. S. 
Armed Forces as a matter of law does not qualify for an award of 
nonservice-connected pension benefits. 


CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for 
hypertension. 38 U.S.C.A.             §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R.              §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.	The criteria are not met for service connection for arthritis. 
38 U.S.C.A.             §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R.              §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).

3.	The criteria are not met for service connection for cataracts, 
both eyes.                 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009);         38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

4.	The criteria are not met for service connection for gout. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.	The criteria for basic eligibility for nonservice-connected 
pension benefits are not met. 38 U.S.C.A. § 101, 1521 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.40 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)      must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The Court has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim, including notice to 
the claimant that a disability rating and an effective date for 
the award of benefits          will be assigned if service 
connection is awarded.

Through VCAA notice correspondence dated from January and 
February 2008,         the RO notified the Veteran as to each 
element of satisfactory notice set forth under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining additional 
VA medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). 
Furthermore, supplemental June 2010 notice correspondence 
provided information concerning both the disability rating and 
effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. The 
Court in         Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA 
notice preceded issuance of the August 2008 rating decision on 
appeal, and thus met           the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to 
assist                    the Veteran through obtaining relevant 
private treatment records he has identified. As regarding service 
medical history, the service treatment records (STRs) are missing 
from the file because they are presumed destroyed from a 1973 
fire at the National Personnel Records Center (NPRC). 
Accordingly, the RO attempted to reconstruct STRs through 
permitting the Veteran to complete NA Form 13055, however, he did 
not list specific occasions of in-service treatment when 
completing this form for further inquiry into medical history. In 
furtherance of this matter,       the Veteran has provided 
numerous personal statements, and testimony during a DRO and 
Travel Board hearings. There is no objective indication of any 
further information or evidence that must be associated with the 
record. The record as it stands includes sufficient competent 
evidence to decide the claims. See 38 C.F.R.         § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist  the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service Connection 

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009). Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection are 
as follows:                    (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999). See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Where a chronic disease is shown during service, subsequent 
manifestations of    the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes. On the other hand, 
continuity of symptomatology is required where the condition 
noted during service is not shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. Under the 
latter circumstances, a showing of continuity of symptomatology 
at the time of service discharge and continuing thereafter is 
required to support the claim. 38 C.F.R. § 3.303(b). 

In addition, certain disorders involving what are recognized as 
diseases of a chronic nature, such as hypertension and arthritis, 
will be presumed to have been incurred in service if manifested 
to a compensable degree within one year after service.          
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board has conducted a comprehensive review of the evidentiary 
record, and finds that there is no competent basis upon which to 
establish service connection for the medical conditions claimed. 

As mentioned, there are no STRs of record because these are 
presumed destroyed, and under the circumstances there is a 
heightened duty to assist the Veteran in developing his claims. 
See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991). Keeping this added 
responsibility in mind, and closely evaluating the record, there 
is still no indication of a current disability with a likely 
association to the Veteran's military service. 

There is to this point medical evidence which at minimum 
identifies the current existence of many of the disabilities 
claimed in this case. For instance,                          a 
January 2008 medical certificate from a hospital in the 
Philippines indicates diagnosis and treatment for hypertension, 
and osteoarthritis of both knees and ankles. A contemporaneous 
report from an otolaryngologist certifies that                  
the Veteran had been treated for cataracts involving both eyes. 
There are additional physicians' statements offered in the 
capacity of medical certificates which continue to attest to the 
same. While none of these issuances specifically mention gout,           
the Board finds it plausible given the Veteran's subjective 
complaints and general arthritis that this too is a current 
condition he experiences. What the foregoing demonstrates is 
current medical evidence of the claimed disabilities. This is one 
of the elements required to establish service connection. See 
Moore v. Nicholson,           21 Vet. App. 211, 215 (2007), 
citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Compensation for service-connected injury is limited to those 
claims which show a present disability."); Hicks v. West, 12 
Vet. App. 86, 89 (1998). 

The presence of one of more current disabilities shown, to then 
in turn establish service connection a disability must also have 
a medical nexus to the claimant's military service. This is the 
essential element of causation. See Watson v. Brown,         4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."); 
Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 
516 (2004).  The determination of causation is to be made based 
upon whether there was already disability present on or around 
service, as well as any continuity of symptomatology over time 
from service up until recently. See 38 C.F.R. § 3.303(d) 
(addressing the continuity of symptomatology requirement to 
demonstrate causal relationship to service, where an in-service 
condition is not "chronic" in nature). See also Savage v. 
Gober, 10 Vet. App. 488, 495-96 (1997).

Upon consideration of the evidence bearing upon the etiology of 
the Veteran's claimed medical conditions, there is no substantial 
likelihood shown of a connection between military service and 
these presently treated conditions. Initially, there is no 
documentation of either arthritis, or hypertension within one 
year of service discharge to warrant presumptive service 
connection. See 38 C.F.R. §§ 3.307, 3.309. Moreover, the first 
medical documentation of diagnosis and treatment of such 
disorders is from the aforementioned records dated January 2008. 
So there        are no medical records therefore to demonstrate 
precipitating illness or injury during or shortly following 
service, or for that matter for several years thereafter. The 
Board recognizes that a claimant may also give competent lay 
testimony regarding in-service injury and/or continuity of 
symptomatology since service, where founded in his or her own 
observations. Here, there is some indication from the Veteran 
regarding continuity of symptomatology. In hearing testimony,               
he describes the initial onset of general arthritis as being in 
1962 more than              10 years post-service, and the onset 
of gout in 1952, still well after service discharge. He describes 
having hypertension in the 1950s. Unfortunately, there is no 
description of any ailment that dates back to a time period 
contemporaneous with the Veteran's service, which concluded in 
1949. Meanwhile, he states directly that cataracts were diagnosed 
in 2008, suggesting that this condition had no proximal 
relationship at all with a period of military service. 
Effectively, there are no grounds either from documentation or 
competent lay testimony to associate within a reasonable 
likelihood a current injury or disease with an incident of the 
Veteran's service.

There is also no medical opinion proffered in the records from 
the treating physicians regarding the etiology of a claimed 
disability, and whether it is service-related. A VA medical 
examination and opinion in this regard also is not warranted, 
given that there is no reasonable indication that a current 
disability may be associated with service. See 38 C.F.R. § 
3.159(c)(4). See also McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

In summary, the competent and probative evidence weighs against 
the presence of an etiological relationship between each of the 
disorders claimed, and the Veteran's military service. The 
Veteran's own assertions also have been afforded appropriate 
weight however, as he is a layperson, he cannot opine on the 
causation of any of these disorders as matters not within the 
purview of lay observation, given particularly the absence of an 
obvious precipitating injury, and the extensive delay since 
claimed incurrence in service. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For these reasons, the Board is denying the claims for service 
connection for              hypertension, arthritis, cataracts, 
and gout. The preponderance of the evidence         is against 
these claims, and under these circumstances the benefit-of-the-
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. See also  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     






Nonservice-connected Pension

Pension is a benefit payable by VA to veterans of a period of war 
who meets the service requirements prescribed in 38 U.S.C.A. 
1521(j) because of a disability, or to survivors of such 
veterans. 38 U.S.C.A. § 1541 (a) (West 2002 & Supp. 2009);          
38 C.F.R. § 3.3 (b)(4) (2009). A veteran meets the necessary 
service requirements   if he served in active military, naval, or 
air service under one of the following conditions: (1) for 90 
days or more during a period of war; (2) during a period of war 
and was discharged or released from service for a service-
connected disability; (3) for a period of 90 consecutive days or 
more and such period began or ended during a period of war; or 
(4) for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war. 38 
U.S.C.A.             § 1521(j); 38 C.F.R. § 3.3(a).  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.          38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2). "Active military, naval, and air service" 
includes active duty. "Active duty" is defined as full-time 
duty in the Armed Forces. 38 C.F.R. § 3.6 (a)-(b).

"Armed Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components. 38 C.F.R. § 3.1. 
 
Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the Commonwealth 
of the Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by  38 
U.S.C.A. § 107; 38 C.F.R. § 3.40.  


Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits. All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive, were made under the provisions of 
Public Law No. 190, as it constituted the sole authority for such 
enlistments during that period.   This paragraph does not apply 
to officers who were commissioned in connection with the 
administration of Public Law No. 190. 38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits. Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits. 38 C.F.R. § 3.40(b), (c),  and (d).  

Where a claim is based upon Philippine service, active service 
will be the period certified by the service department. 38 C.F.R. 
§ 3.41(a). When there is a question  as to whether qualifying 
service is verified or adequately documented, VA shall request 
verification of service from the service department. 38 C.F.R. § 
3.203(c). 
The Court has held that the findings by the service department 
verifying a person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces. Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. 
App. 115 (1993).




In this case, there is documentation from the United States Army 
Reserve Personnel Center certifying that the Veteran had 
Recognized Guerilla service from January 1945 to January 1946. 
There is further documentation verifying the Veteran had 
additional Philippine Commonwealth Army service in the service of 
the Armed Forces of the United States from June 1946 to May 1949. 
In view of this type of service, there is authorization to 
receive service-connected disability compensation, but not 
nonservice-connected pension. See 38 C.F.R. § 3.40(c), (d). There 
is no other documentation indicating or suggesting to the 
contrary, nor does the Veteran dispute the above characterization 
of his service. Furthermore, relevant documents obtained from the 
Philippine government corroborate the fact that that he served in 
support of the United States Army as a member of the Philippine 
Commonwealth Army. In any event, the service department 
verification from the United States Army is sufficient to 
establish the circumstances underlying the Veteran's service, 
which per applicable law does not qualify the Veteran for basic 
eligibility for nonservice-connected pension.   

While the Board is sympathetic to the Veteran's position in this 
case, the governing regulations on basic eligibility to receive 
nonservice-connected pension benefits are binding. See 38 
U.S.C.A. 7104(c). Accordingly, the preliminary requirement of 
qualifying Philippine service under applicable regulations to 
warrant entitlement to a pension has not been met. Where, as 
here, the law and not the evidence is dispositive, the claim 
should be denied because of the lack of entitlement under        
the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).











ORDER

Service connection for hypertension is denied. 

Service connection for arthritis is denied.

Service connection for cataracts, both eyes, is denied.

Service connection for gout is denied.

The claim for nonservice-connected pension benefits is denied. 





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


